This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1395

                                  State of Minnesota,
                                      Respondent,

                                          vs.

                               William James Nichols,
                                     Appellant

                                 Filed July 18, 2016
                                      Affirmed
                                   Worke, Judge

                           Hennepin County District Court
                              File No. 27-CR-15-259

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Susan L. Segal, Minneapolis City Attorney, Paula Kruchowski Barrette, Assistant City
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, John Donovan, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Reilly, Presiding Judge; Worke, Judge; and Smith,

Tracy M., Judge.

                       UNPUBLISHED OPINION

WORKE, Judge

      Appellant argues that the evidence is insufficient to support his conviction for

violating a harassment restraining order (HRO). We affirm.
                                         FACTS

       P.F.-O. owns and operates an automotive-repair garage. P.F.-O. met appellant

William James Nichols in the mid-1990s through an organization that previously owned

and operated the garage. Nichols worked at the garage for over 20 years. In October

2014, Nichols was served with an HRO that prohibited him from having “[a]ny [direct or

indirect] contact with [P.F.-O.] in person, by telephone, or by other means or persons.”

       On December 3, 2014, Nichols and P.F.-O. attended court-ordered mediation for a

separate civil action. Later that day, Nichols called the garage, and D.J., the garage’s

secretary, answered the phone. D.J. whispered to P.F.-O., “it’s Billy.” P.F.-O. picked up

the phone at her desk and heard Nichols’s voice. Nichols stated, “you motherf—s missed

court today” and hung up.

       Nichols was charged with violating the HRO. At the court trial, D.J. testified that

P.F.-O. used the garage’s main telephone line and agreed that it is “generally a good way

to reach her.” The district court found Nichols guilty. This appeal follows.

                                     DECISION

       Nichols argues that the evidence is insufficient to support his conviction. When

reviewing an insufficient-evidence claim, this court reviews the record in the light most

favorable to the verdict. State v. Webb, 440 N.W.2d 426, 430 (Minn. 1989). A verdict

shall not be disturbed if the fact-finder, acting with due regard for the presumption of

innocence and the requirement of proof beyond a reasonable doubt, could reasonably

conclude that the defendant was guilty of the charged offense. Bernhardt v. State, 684

N.W.2d 465, 476-77 (Minn. 2004). An appellate court “assume[s] that the jury believed


                                            2
the state’s witnesses and disbelieved contrary evidence.” Dale v. State, 535 N.W.2d 619,

623 (Minn. 1995). A person who violates an HRO that he knows exists is guilty of a

misdemeanor. See Minn. Stat. § 609.748, subd. 6(b) (2014).

       Nichols argues that he did not “directly” contact P.F.-O. because he did not call

her private number or attempt to speak with her. We are not persuaded. Nichols spoke to

P.F.-O. when he called the garage. Nichols worked at the garage for over 20 years and

knew that P.F.-O. operated the garage. Despite having a private telephone line, P.F.-O.

often used the main telephone line, which is a “good way” to reach her. A person acts

“intentionally” when he “believes that the act . . . , if successful, will cause [a] result.”

Minn. Stat. § 609.02, subd. 9(3) (2014). Viewing this record in the light most favorable

to the verdict, it is reasonable to conclude that Nichols intended to directly contact

P.F.-O.

       Assuming that he did not make direct contact, Nichols also argues that his actions

do not constitute “indirect” contact. When determining whether Nichols violated the

HRO, “[t]here is no less significance . . . to the contact simply because it was completed

by a third party after being instigated or initiated by [Nichols].” See State v. Egge, 611

N.W.2d 573, 575 (Minn. App. 2000) (emphasis added), review denied (Minn. Aug. 15,

2000). “Initiate” means “[t]o set going by taking the first step; begin.” The American

Heritage College Dictionary 700 (3d ed. 1999). Here, Nichols’s actions prompted D.J. to

inform P.F.-O. that Nichols called the garage. Therefore, viewing the record in the light

most favorable to the verdict, the evidence sufficiently supports Nichols’s conviction.

       Affirmed.


                                             3